United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-51014
                        Conference Calendar



ALLAN RAY MCFARLAND,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-03-CV-269
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Allan Ray McFarland was sentenced to 15 years of

imprisonment in 1988 following his guilty-plea conviction

for possession with intent to distribute methamphetamine.

He discharged his sentence on that conviction and is currently

incarcerated following a conviction for being a felon in

possession of a firearm.    McFarland filed a petition for a

writ of error coram nobis challenging the validity of his 1988

guilty-plea conviction as being unsupported by a sufficient

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-51014
                                  -2-

factual basis.   The district court denied McFarland’s petition,

and McFarland now appeals.

     McFarland contends that the factual basis offered in support

of his guilty plea was insufficient because the Government did

not prove each element of the offense beyond a reasonable doubt.

We conclude that the factual basis was sufficient as it alleged

facts supporting each element of the offense and it alleged that

the Government could prove those facts beyond a reasonable doubt.

See United States v. Martinez-Mercado, 888 F.2d 1484, 1491

(5th Cir. 1989); United States v. Dayton, 604 F.2d 931, 943 (5th

Cir. 1979).   McFarland’s guilty plea “obviate[d] the need to have

specific ‘beyond a reasonable doubt’ proof on the . . . statutory

elements of the crime.”   See Clicque v. United States, 514 F.2d

923, 928 n.5 (5th Cir. 1975).

     McFarland has not shown that his 1988 drug conviction was

invalid.   Consequently, the district court’s denial of his

petition for a writ of error coram nobis is affirmed.   United

States v. Morgan, 346 U.S. 502, 506-13 (1954); United States

v. Marcello, 876 F.2d 1147, 1154 (5th Cir. 1989).

     AFFIRMED.